DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response to amendment filed on 07/05/22 has been acknowledged.

Response to Arguments
	Applicant's arguments, filed 07/05/22, with respect to rejection(s) of claim(s) under the ground of nonstatutory double patenting rejection as being unpatentable over claims 1-33 of copending Application No. 16/845,989 (reference application) have been fully considered and are persuasive in light of the amendment. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection of copending Application No. 16/845,989 is made to combine claims 1, 20 and/or 30 of copending Application No. 16/845,989 (see below).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25, 28, and 31-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of copending Application No. 16/845,989 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-33 of copending Application No. 16/845,898 is anticipated the claims 1-37 of claimed invention of the present invention. 
Regarding claim 1; Claims 1, 11, and 20 lines 1-22 of copending Application No. 16/845,989 discloses all of feature of claimed invention as following: 
a system (claim 1 in line 1) comprising: 
an emitter that emits a plurality of pulses of electromagnetic radiation, wherein the emitter (claim 1 in lines 2-3) comprises: 
a first emitter that pulses a visible wavelength of electromagnetic radiation (claim 1 in lines 3-5 and claim in 11 lines 8-13: e.g., “visible light as red light, blue light and green light”); and 
a second emitter (claims lines 5-6) that pulses electromagnetic radiation in a laser mapping pattern (claim 1 in line 22 or claim 11 in lines 6-7); 
an image sensor comprising a pixel array that detects reflected electromagnetic radiation (claim in lines 7-8); and 
a controller in electronic communication with the emitter and the image sensor (claim 1 in lines 9-10); 
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises the electromagnetic radiation in the laser mapping pattern (claim 1 in lines 11-22); 
wherein the pixel array detects the reflected electromagnetic radiation and outputs data for generating a laser mapping exposure frame in response to the second emitter pulsing the electromagnetic radiation in the laser mapping pattern; and wherein the laser mapping exposure frame comprises data for calculating one or more of a dimension, a distance, or a three-dimensional topographical map of a scene (claim 20 in lines 1-14 or claim 32 in lines 1-14).
Regarding claim 2; Claim 2 lines 1-12 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 3; Claim 3 lines 1-8 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 4; Claim 4 lines 1-10 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 5; Claim 5 lines 1-20 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 6; Claim 6 lines 1-8 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 7; Claim 7 lines 1-4 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 8; Claim 8 lines 1-3 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 9; Claim 9 lines 1-11 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 10; Claim 10 lines 1-10 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 11; Claim 11 lines 1-14 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 12; Claim 12 lines 1-6 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 13; Claim 13 lines 1-5 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 14; Claim 14 lines 1-6 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 15; Claim 15 lines 1-4 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 16; Claim 16 lines 1-5 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 17; Claim 17 lines 1-8 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 18; Claim 18 lines 1-6 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 19; Claim 19 lines 1-9 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 20; Claim 20 lines 1-14 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 21; Claim 21 lines 1-3 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 22; Claim 22 lines 1-7 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 23; Claim 23 lines 1-5 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 24; Claim 24 lines 1-8 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 25; Claim 25 lines 1-5 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 28; Claim 26 lines 1-10 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 31; Claim 27 lines 1-4 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 32; Claim 28 lines 1-5 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 33; Claim 29 lines 1-8 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 34; Claim 30 lines 1-10 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 35; Claim 31 lines 1-9 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 36; Claim 32 lines 1-14 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
Regarding claim 37; Claim 33 lines 1-3 of copending Application No. 16/845,989 discloses all of feature of claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 26-27 and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/845,989 in view of Talbert et al (US Patent No. 11,284,785).
Regarding claim 26; Claims of copending Application No. 16/845,989 discloses all of feature of claimed invention except for at least a portion of the pulses of electromagnetic radiation comprises a red emission, a green emission, a blue emission, and a laser mapping emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red emission, the green emission, the blue emission, and the laser mapping emission can be processed to generate a color RGB image frame comprising an overlay of laser mapping data. However, Talbert et al teaches that it is known in the art to provide at least a portion of the pulses of electromagnetic radiation comprise a red emission (616 @ figure 6B), a green emission (612 @ figure 6B), a blue emission (620 @ figure 6B), anda laser mapping emission (specialty emission 624 @ figure 6B) such that reflected electromagnetic radiation sensed by the pixel array (122 @ figure 1) corresponding to each of the red emission (618 @ figure 6B), the green emission (614 @ figure 6B), the blue emission (622 @ figure 6B), and the laser mapping emission (626 @ figure 6B) be processed to generate a color RGB image frame comprising an overlay of laser mapping data (col.24 line 49 to col.25 line 24). Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine claims 1-33 of copending Application No. 16/845,989 with above limitation as taught by Talbert et al for the purpose of improving investigating a patient's symptoms, confirming a diagnosis, or providing medical treatment in a medical endoscope.
Regarding claim 27; Claims of copending Application No. 16/845,989 discloses all of feature of claimed invention except for at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a laser mapping emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the laser mapping emission can be processed to generate a YCbCr image frame comprising an overlay of laser mapping data. However, Talbert et al teaches that it is known in the art to provide at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a laser mapping emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the laser mapping emission can be processed to generate a YCbCr image frame comprising an overlay of laser mapping data (col.5 lines 24-53 and col.15 lines 1- 32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine claims 1-33 of copending Application No. 16/845,989 with above limitation as taught by Talbert et al for the purpose of improving investigating a patient's symptoms, confirming a diagnosis, or providing medical treatment in a medical endoscope.
Regarding claim 29; Claims of copending Application No. 16/845,989 discloses all of feature of claimed invention except for the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters. However, Talbert et al teaches that it is known in the art to provide the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter (col.53 lines 48-51). Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine claims 1-33 of copending Application No. 16/845,989 with above limitation as taught by Talbert et al for the purpose of improving investigating a patient's symptoms, confirming a diagnosis, or providing medical treatment in a medical endoscope.
Regarding claim 30; Claims of copending Application No. 16/845,989 discloses all of feature of claimed invention except for the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter. However, Talbert et al teaches that it is known in the art to provide the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter (col.53 lines 52-55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine claims 1-33 of copending Application No. 16/845,989 with above limitation as taught by Talbert et al for the purpose of improving investigating a patient's symptoms, confirming a diagnosis, or providing medical treatment in a medical endoscope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 3, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886